Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 28, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
  148496                                                                                                     Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                   SC: 148496
                                                                      COA: 310900
                                                                      Macomb CC: 2011-002403-FH
  DENNIS FRANK BOTHEL,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 5, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 28, 2014
           d0421
                                                                                 Clerk